EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1 Amendment #5 of our report dated May 15, 2013, except for Note 13 which is dated as of August 9, 2013, with respect to the audited financial statements of E-World USA Holding, Inc. for the years ended December 31, 2012 and 2011. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas August 9, 2013
